                   Case 5:20-cv-00311-NC Document 17 Filed 07/07/20 Page 1 of 2

                                                                                           Jul 07 2020


 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6925
 6        FAX: (415) 436-6748
          Sara.winslow@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12   JYOTHI VALLURUPALLI, et al.,
                                                            C 20-00311 NC
13                              Plaintiffs,

14            v.                                            PARTIES’ STIPULATION TO DISMISS

15   UNITED STATES CITIZENSHIP and
16   IMMIGRATION SERVICES, et al.,

17                               Defendants.

18

19         Plaintiffs, by and through their attorney of record, and Defendants, by and through their attorneys of
20 record, hereby stipulate, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismissal of the above-entitled

21 action without prejudice in light of the fact that the United States Citizenship and Immigration Services

22 adjudicated Plaintiffs’ I-526 petitions.

23   ///
24   ///
25   ///
26

27

28
     Stipulation to Dismiss
     C 20-00311 NC                                      1
               Case 5:20-cv-00311-NC Document 17 Filed 07/07/20 Page 2 of 2




 1      Each of the parties shall bear their own costs and fees.

 2 Dated: July 7, 2020                                    Respectfully submitted,

 3                                                        DAVID L. ANDERSON
                                                          United States Attorney
 4

 5                                                                /s/
                                                          SARA WINSLOW
 6                                                        Assistant United States Attorney
                                                          Attorneys for Defendants
 7

 8
     Dated: July 7, 2020
 9                                                                 /s/
                                                          MARTIN J. LAWLER
10                                                        Attorney for Plaintiffs

11

12                                                  ORDER

13       Pursuant to stipulation, IT IS SO ORDERED.
                                                                           S DISTRICT
                                                                        ATE           C
14                                                                     T




                                                                                                 O
                                                                   S




                                                                                                  U
                                                                 ED




                                                                                                   RT
15 Dated: July 7, 2020
                                                             UNIT




                                                                                      TED
                                                                               GRAN
                                                          NATHANAEL M. COUSINS



                                                                                                          R NIA
16                                                        United States Magistrate Judge
                                                                                                      s
                                                                                          M. Cousin
                                                             NO




17                                                                              thanael
                                                                       Judge Na
                                                                                                          FO
                                                              RT




                                                                                                      LI
18                                                                    ER
                                                                   H




                                                                                                 A

                                                                           N                      C
                                                                                             F
19                                                                             D IS T IC T O
                                                                                     R
20

21

22

23

24

25

26

27

28
     Stipulation to Dismiss
     C 20-00311 NC                                   2
